                   Case 8:14-cv-01982-PJM Document 4 Filed 06/08/21 Page 1 of 6
-�..


                                IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF MARYLAND

        UNITED STATES OF AMERICA                         *
                                                         *
        v.                                               *
                                                         *      Crim. No. 10-31 PJM
        JASON THOMAS SCOTT,                              *      Civ. No. 14-1982 PJM
                                                         *
                 Defendant.                              *
                                           MEMORANDUM OPINION
                 Jason Scott is currently serving a prison term of 100 years following his conviction in 2012

       on several counts, including numerous burglaries, home invasions, and carjackings. A frequent

       filer, Scott has submitted a series of pro se motions, as well as an unopposed motion to vacate

       under 28 U.S.C. § 2255 that has been supplemented by counsel. For the reasons that follow, the

       Court will GRANT the motion to vacate and DENY all the other prose motions.

                                                    I. Background

                 Between February 2007 and July 2009, Scott committed 29 residential burglaries, one

       commercial burglary, and nine home invasions, all but one occurring in Prince George's County,

       Maryland. As a result, on July 18, 2011, a jury convicted him on all 11 counts with which he was

       charged, including multiple counts of using a firearm in relation to a "crime of violence" in

       violation of 18 U.S.C. § 924(c). 1 On January 10, 2012, the Court sentenced Scott to a total term

       of 100 years of imprisonment, consisting of 180 months as to Counts One, Three, and Five

       (carjacking), all concurrent; 60 months as to Count Seven (theft of firearms), concurrent; 216

       months as to Count Eight (sexual exploitation of a minor), concurrent; 120 months as to Counts

       Ten and Eleven (unlawful possession of firearm and silencer), concurrent; 7 years as to count Two


             1In addition, on September 25, 2013, Scott pleaded guilty to two counts of first-degree murder in case
       number CT1009454X in the Circuit Court for Prince George's County. He was sentenced to two concurrent
       life terms, with all but 85 years suspended, to be served concurrently to his federal sentence.
Case 8:14-cv-01982-PJM Document 4 Filed 06/08/21 Page 2 of 6
Case 8:14-cv-01982-PJM Document 4 Filed 06/08/21 Page 3 of 6
Case 8:14-cv-01982-PJM Document 4 Filed 06/08/21 Page 4 of 6
Case 8:14-cv-01982-PJM Document 4 Filed 06/08/21 Page 5 of 6
Case 8:14-cv-01982-PJM Document 4 Filed 06/08/21 Page 6 of 6
